Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11-13, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estes (US 6,682,292).
In re claim 1, Estes discloses an apparatus for hauling a vehicle, the apparatus comprising: a frame (60) adapted to be secured to a hauling vehicle (18); and a pivotable wheel-receiver platform (20) pivotably secured to the frame (via pivot post 58) about a vertical pivot axis thereof, wherein the pivotable wheel-receiver platform is adapted to receive thereon a rear non-steerable wheel (22) of the hauled vehicle (14) and provide angular movement between the hauling vehicle and the hauled vehicle; a steering attachment mechanism (44) for preventing steering of at least one steerable front wheel (24) of the hauled vehicle as shown in Figure 1.  
In re claim 2, Estes further discloses wherein the apparatus provides a single degree of freedom in a plan substantially parallel with the ground.  
In re claim 3, Estes further discloses wherein the pivotable wheel-receiver further comprises lateral members (28).  
In re claim 4, Estes further discloses wherein the apparatus further comprises a securing member (38) for securing the non-steerable wheel to the hauling apparatus.  
In re claim 7, Estes further discloses wherein the frame further comprises a vertical receiver (56).  
In re claim 8, Estes further discloses wherein the vertical receiver comprises a pivoting member (sleeve).  
In re claim 9, Estes further discloses wherein the apparatus further comprises a ramp (32) for lifting the non-steerable rear wheel onto the pivotable wheel-receiver, the ramp comprising a securing member mating with a receiving member of the hauling vehicle, the ramp being vertically attachable to frame in a storing position and angularly attached to the frame in a lifting position as shown in Figures 4 and 5.  
In re claim 11, Estes further discloses wherein the pivotable wheel-receiver further comprises a securing mechanism (166) for securing the ramp.  
In re claim 12, Estes further discloses wherein the pivotable wheel-receiver platform is removably secured (via fastener 188) to the frame as shown in Figure 8.  
In re claim 13, Estes further discloses wherein the pivotable wheel-receiver is removably secured (via fastener 188) in a hauling configuration or a storage configuration.  
In re claim 21, Estes further discloses wherein the vertical pivot axis of the pivotable wheel-receiver being aligned with a central portion (central axis of wheel) of the received rear non-steerable wheel of the hauled vehicle as shown in Figure 11.
In re claim 22, Estes further discloses the steering attachment mechanism comprising a first end attachable to a portion of the steering (46) of the hauled vehicle and a second end attachable to a fixed portion (48) of the hauled vehicle as shown in Figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Zankich (US 5,108,237).
In re claim 5, Estes discloses the apparatus of claim 4, but does not disclose wherein the securing member comprises a belt configured to circumvent the non-steerable wheel.  Zankich, however, does disclose wherein the securing member comprises a belt (11) configured to circumvent the transported vehicle’s wheel as shown in Figure 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Estes such that it comprised the tiedown strap of Zankich to provide added security.
In re claim 6, Estes discloses the aparatus of claim 4, but does not disclose wherein the securing member comprises a safety leash.  Zankich, however, does disclose wherein the securing member comprises a safety leash (11) as shown in Figure 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Estes such that it comprised the safety leash of Zankich to provide added security.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Connelly (US 10,384,502).
In re claims 14-18, Estes discloses, as discussed above, a method of hauling a two-wheeled vehicle, the method comprising: securing a frame to a hitch of a hauling vehicle, the frame comprising a pivotable wheel-receiver; and securing a rear non-steerable wheel of the hauled two-wheeled vehicle to the pivotable wheel-receiver preventing steering of at least one steerable front wheel of the hauled vehicle; further comprising securing a ramp to a vertical receiver of the frame; wherein the securing of the non-steerable wheel comprises securing a belt or safety chain (34, 35) to the non-steerable wheel and to the frame; wherein the securing of the non-steerable wheel comprises securing a safety chain (34, 35) to the non-steerable wheel; preventing steerable wheels of the hauled vehicle from moving, but does not disclose the vehicle being three-wheeled.  Connelly, however, does disclose a three-wheeled vehicle being towed by a single rear wheel in a pivotable manor was shown in Figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Estes such that it was used to tow the three-wheeled vehicle of Connelly to be able to tow a wider variety of vehicles.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611